DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Return spring 128 is not indicated in the drawings.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 118 is not indicated in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 7 recites “an axial backlash compensation device between the slider and the piston.”  The specification does not include mention of a definition for an axial backlash compensation device between the slider and the piston.  Additionally, there does not appear to be a figure or mention in the specification of an element that can fit between the slider and the piston.  Fig. 12 and 14 show no space between these two elements.  The only element that contacts the slider and the piston is element 118 which is not listed in the specification.  It is recommended to Applicant to amend the specification or drawings to clarify this or to remove the axial backlash compensation device from the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a member (generic placeholder) for holding (functional language) the security wire in claim 2, corresponding to element 102 in Applicant’s specification and equivalents thereof
a member (generic placeholder) for adjusting (functional language) a relative axial position in claim 2, corresponding to element 110 in Applicant’s specification and equivalents thereof
a device (generic placeholder) for fastening (functional language)
a device (generic placeholder) for adjusting the axial position (functional language) in claim 3, corresponding to element 112 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for axial backlash compensation (functional language) in claim 7, corresponding to element 118/128 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for locking (functional language) the rotational position in claim 8, corresponding to element 144 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for blocking/unblocking (functional language) in claim 8, corresponding to element 142 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for indexing (functional language) in claim 10, corresponding to element 146 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for rotationally blocking the piston (functional language) in claim 13, corresponding to element 120 of Applicant’s specification and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 16-17 recite “the handle body being coupled to the external tube of the catheter.”  The preamble of claim 1 is drawn to an operation handle adapted to be mounted at a proximal end of a steerable catheter, where the steerable catheter is not positively recited.  Therefore, it is unclear if Applicant is intending to positively recite the catheter or a handle that is configured to be coupled to a catheter.  For examination purposes, based on the preamble of 
Claim 8 recites the limitation "the locking device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if the locking device of line 3 is the same feature or a different feature from a mechanism for locking as described in line 1.
Claim 8 recites the limitation "the rotational position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the rotational position is in relationship to the winding pulley.
Regarding claim 8, it is unclear what rotational position the “mechanism for locking” would be used for in relationship to the winding pulley.  Based on the examination of the specification and drawings, it is unclear if a mechanism for locking would be used to lock the rotational position of the actual pulley, or if a mechanism for locking would be used to lock the steering cable in relationship to the pulley.
Claims 9 and 10 depend from claim 8, and claims 2-7 and 11-13 depend from claim 1 and therefore inherit the same deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soltis et al. (US 2017/0143980), hereinafter Soltis in view of Beeckler et al. (US 2016/0339207), hereinafter Beeckler.
Regarding claim 1, Soltis discloses in Fig. 4-11 an operation handle (120) adapted to be mounted at a proximal end of a steerable catheter (Fig. 4, Para. [0065], lines 1-3) for the implantation of an intracorporeal capsule (10), the catheter comprising an internal tube (116) and an external tube (102), coaxial to each other, mounted telescopically into each other (Fig. 5 shows 102 and 116, telescopically disposed and coaxial), with possibilities of mutual rotation and mutual axial translation (Para. [0066], lines 18-20, can move simultaneously), the internal tube comprising at least one central lumen extending from the proximal end to a distal end of the catheter (154, Para. [0071], lines 12-14), the at least one lumen housing a security wire moving freely in the lumen (Fig. 5, 112), the internal tube being coupled in translation and in rotation at its distal end to the intracorporeal capsule (Para. [0071], lines 7-11), the catheter further comprising, over the length of the external tube, at least one steering cable offset with respect to the internal tube (Para. [0076], pull wire can extend along length of external catheter) and adapted to undergo a traction exerted from the proximal end of the catheter, the traction exerted 
NOTE: The preamble of the claim is directed to just the handle alone, not the system or the catheter.  Therefore, while the art provided does accommodate the function of the associated steerable catheter, the art only needs to be capable of mounting to a proximal end of such a steerable catheter.
Soltis discloses the invention essentially as claimed as discussed above, including a first control mechanism that allows for bending of a steering cable.  Additionally, Soltis discloses in Para. [0078] that the first control mechanism 122 may include a desired mechanism that may 
Beeckler, in the same art of delivery catheters, teaches a first control mechanism 16 comprising a pulley system (72) and teaches this to be a tensioning mechanism on the actuation member (Para. [0052]) also disclosed by Soltis.  Because these two structures were art-recognized equivalents at the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the desired mechanism for tensioning of Soltis for the pulley as taught by Beeckler.  The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, a tensioning mechanism for bending a steering cable. KSR, 550 U.S. at 418, 82 USPQ2d at 1396.	
Regarding claim 2, modified Soltis discloses a second control mechanism (Soltis: see Image A below), comprising a member for holding the security wire (Soltis: 166) and a member for adjusting a relative axial position of the security wire with respect to the internal tube of the catheter (Soltis: 164, Para. [0086], when 164 is locked tether 112 cannot be moved, when 164 is unlocked tether 112 can be moved axially therefore 164 affects adjustment of security wire), whereby keeping the security wire in a tight condition whatever a bend given to the catheter by operating the first control mechanism (Soltis: Para. [0086], when 164 is locked, security wire 112 stays in position regardless of bending).
Image A – Fig. 7 of Soltis

    PNG
    media_image1.png
    375
    786
    media_image1.png
    Greyscale

Regarding claim 3, The operating handle of claim 2, wherein the second control mechanism comprises a slider (Soltis: 128) mobile in translation inside the piston (Soltis: Para. [0066], lines 12-15, slides relative to piston 130), comprising at its distal end a device for fastening it to the proximal end of the catheter internal tube (Soltis: see Image B below; it is noted that in accordance with Applicant’s drawings and specification, the proximal end of the internal tube is not the proximal terminal end of the internal tube but the proximal end region which is equivalent in the drawing provided of Fig. 8 of Soltis), and further comprises a device for adjusting the axial position of the slider inside the piston (Soltis: Fig. 10A-10B, groove 178 allows slider to move in piston).
Image B – Fig. 8 of Soltis

    PNG
    media_image2.png
    293
    801
    media_image2.png
    Greyscale

Regarding claim 11, modified Soltis discloses the first control mechanism comprising the winding pulley and the bending actuator is arranged on the distal side of the handle body (Soltis: 122 is at distal side of handle), and the second control mechanism, comprising the security wire holding and adjustment members, is arranged on the proximal side of the handle body (Soltis: Image A above shows second control mechanism at proximal side of handle), and the piston comprises, at its distal end, an operating button protruding from the handle body on the proximal side of the handle body (Soltis: Fig. 6, 131).
Modified Soltis discloses the invention essentially as claimed including an operating button at the distal end of the piston.  However, modified Soltis does not disclose an operating button at the proximal end of the piston.
Beeckler, in the same art of delivery catheters, teaches an operating button (91) at the proximal end of the piston (Fig. 4 shows 91 is toward proximal end of piston 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating button of modified Soltis to be at the proximal end of the piston as taught by Beeckler in order to allow for a greater number of controlled movements of the piston in deployment of the delivery device (Para. [0048]).
Regarding claim 12, modified Soltis discloses at least one access pathway (Soltis: 158, 160, 162) in fluid communication with the inside of the catheter for the circulation of a flushing liquid (Soltis: Para. [0085], delivers flushing fluids through catheter) along a catheter flushing pathway comprising the at least one central lumen (Soltis: fluid ports access central lumen).
***NOTE*** The following is a rejection of claim 3 using a different interpretation of Soltis in view of Beeckler
Regarding claim 3, modified Soltis discloses the second control mechanism comprises a slider (128) mobile in translation inside the piston (Soltis: Para. [0066], lines 12-15, slides relative to piston 130), comprising at its distal end a device for fastening it to the proximal end of the catheter internal tube (see Image B above; it is noted that in accordance with Applicant’s drawings and specification, the proximal end of the internal tube is not the proximal terminal end of the internal tube but the proximal end region which is equivalent in the drawing provided of Fig. 8 of Soltis).
Modified Soltis discloses the invention essentially as claimed as discussed above.  However, modified Soltis does not disclose a device for adjusting the axial position of the slider inside the piston.
Beeckler, in the same art of delivery catheters, teaches in Fig. 4 a device for adjusting the axial position (see Image C below; Para. [0050], 106 acts as a stop to limit movement of slider 84) of a slider (84) inside a piston (81).
Image C – Fig. 4 of Beeckler

    PNG
    media_image3.png
    435
    429
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second control mechanism of modified Soltis to include a device for adjusting axial movement as taught by Beeckler in order to control the amount of distal movement of the slider and catheter (Para. [0050]).
Regarding claim 4, modified Soltis discloses the device for adjusting the axial position of the slider inside the piston (see Image C above) comprises a threaded rod (Beeckler: 104) and a wheel (Beeckler: 106) mobile in axial rotation with respect to the piston (Beeckler: rotates axially toward and away from piston 81), the wheel comprising a threaded bore (Beeckler: 108) into which is mounted the threaded rod (Beeckler: Fig. 4).
Regarding claim 5, modified Soltis discloses the slider (Soltis: 128), the threaded rod (Beeckler: 104) and the wheel (Beeckler: 106) are mounted coaxially to each other (all elements are mounted in one axial direction) and are passed through by a common axial orifice opening on the proximal side of the handle (Soltis: Fig. 9, common axial orifice can be seen in Fig. 9 at 
Regarding claim 6, modified Soltis discloses the security wire holding member is located at the exit of the common axial orifice, on the proximal side of the handle (Soltis: Fig. 9, 166 is at proximal end of handle/exit of axial orifice).
Modified Soltis discloses the invention essentially as claimed as discussed above regarding claims 1, 2, and 3.  However, modified Soltis does not disclose an axial backlash compensation device.
Regarding claim 7, Beeckler, in the same art of delivery catheters, teaches an axial backlash compensation device (88) between the slider and the piston (88 fills space between piston 81 and slider 84).  It is noted that the Examiner is interpreting the axial backlash compensation device to be 118 of Applicant’s specification which is believed to be spring 128.  The spring 88 is an equivalent of this spring and appears to provide the same function of stressing the slider in the axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Soltis to include an axial backlash compensation device as taught by Beeckler in order to smooth relative axial movement between the piston and slider (Para. [0049]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soltis in view of Beeckler in further view of Danitz et al. (US 2003/0120290), hereinafter Danitz.

Regarding claim 13, Danitz, in the same field of endeavor, teaches a mechanism for rotationally blocking (87) a housing (70) with respect to a shaft (58), the blocking mechanism being adapted to be actuated by an operator (actuated by moving housing 70 toward or away from 58), the blocking mechanism being operational between a blocking configuration (Fig. 9A), in an absence of external action exerted by the operator (87 is naturally biased toward 88 dimple 67 therefore operator does not need to move 87), and an unblocking configuration (Fig. 9C), under an external action exerted by the operator (user would need to move housing 70 and detent 87 away as to unblock as 87 is naturally biased by spring 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of modified Soltis to include a mechanism for rotationally blocking as taught by Danitz in order to lock one portion of the device in accordance with the rest of the device and to prevent rotation from one part to result in rotation of other parts of the device (Para. [0126], lines 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/            Examiner, Art Unit 3771                                                                                                                                                                                            

/KATHERINE M SHI/            Primary Examiner, Art Unit 3771